UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ( √ )QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 — OR — ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-108876 Texas Competitive Electric Holdings Company LLC (Formerly TXU Energy Company LLC) (Exact Name of Registrant as Specified in its Charter) A Delaware Limited Liability Company 75-2967817 (State of Organization) (I.R.S. Employer Identification No.) 1601 Bryan Street, Dallas, TX 75201-3411 (214) 812-4600 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-Accelerated filerü Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo ü As of August 14, 2007, all outstanding common membership interests in Texas Competitive Electric Holdings Company LLC were held by TXU US Holdings Company. Texas Competitive Electric Holdings Company LLC meets the conditions set forth in General Instructions (H) (1) (a) and (b) of Form 10-Q and is therefore filing this report with the reduced disclosure format. TABLE OF CONTENTS Page Glossary ii Part I.Financial Information Item 1.Financial Statements Condensed Statements of Consolidated Income – Three and Six Months Ended June 30, 2007 and 2006 1 Condensed Statements of Consolidated Comprehensive Income – Three and Six Months Ended June 30, 2007 and 2006 1 Condensed Statements of Consolidated Cash Flows – Six Months Ended June 30, 2007 and 2006 2 Condensed Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 3 Notes to Condensed Consolidated Financial Statements 4 Report of Independent Registered Public Accounting Firm 22 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 48 Item 4.Controls and Procedures 53 Part II.Other Information Item 1.Legal Proceedings 54 Item 1A.Risk Factors 54 Item 6.Exhibits 56 Signature 57 Texas Competitive Electric Holdings Company LLC’s annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to those reports are made available to the public, free of charge, on the TXU Corp. website at http://www.txucorp.com, as soon as reasonably practicable, after they have been filed with or furnished to the Securities and Exchange Commission.Texas Competitive Electric Holdings Company LLC will provide copies of current reports not posted on the TXU Corp. website upon request.The information on TXU Corp.’s website shall not be deemed a part of, or incorporated by reference into, this report on Form 10-Q. i GLOSSARY When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below. 1999 Restructuring Legislation legislation that restructured the electric utility industry in Texas to provide for retail competition 2006 Form 10-K TXU Energy Company’s Annual Report on Form 10-K for the year ended December 31, 2006 (now Texas Competitive Electric Holdings Company LLC) Capgemini Capgemini Energy LP, a subsidiary of Cap Gemini North America Inc. that provides business process support services to Texas Competitive Holdings Commission Public Utility Commission of Texas EPA US Environmental Protection Agency EPC engineering, procurement and construction ERCOT Electric Reliability Council of Texas, the Independent System Operator and the regionalcoordinator of various electricity systems within Texas FASB Financial Accounting Standards Board, the designated organization in the private sector for establishing standards for financial accounting and reporting FERC US Federal Energy Regulatory Commission FIN Financial Accounting Standards Board Interpretation FIN 45 FIN No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others – An Interpretation of FASB Statements No. 5, 57, and 107 and Rescission of FASB Interpretation No. 34” FIN 48 FIN No. 48, “Accounting for Uncertainty in Income Taxes” Fitch Fitch Ratings, Ltd. (a credit rating agency) FSP FASB Staff Position GAAP generally accepted accounting principles GWh gigawatt-hours historical service territory the territory, largely in north Texas, being served by TXU Corp.’s regulated electric utility subsidiary at the time of entering retail competition on January 1, 2002 IRS US Internal Revenue Service kWh kilowatt-hours market heat rate Heat rate is a measure of the efficiency of converting a fuel source to electricity.The market heat rate is based on the price offer of the marginal supplier in Texas (generally natural gas plants) in generating electricity and is calculated by dividing the wholesale market price of electricity by the market price of natural gas. Merger Agreement Agreement and Plan of Merger, dated February 25, 2007, under which an investor group led by Kohlberg Kravis Roberts & Co. and Texas Pacific Group would acquire TXU Corp. ii MMBtu million British thermal units Moody’s Moody’s Investors Services, Inc. (a credit rating agency) MW megawatts MWh megawatt-hours NRC US Nuclear Regulatory Commission Oncor Electric Delivery refers to Oncor Electric Delivery Company (formerly TXU Electric Delivery Company), a subsidiary of TXU Corp., and/or its consolidated bankruptcy-remote financing subsidiary, Oncor Electric Delivery Transition Bond Company LLC (formerly TXU Electric Delivery Transition Bond Company LLC), depending on context price-to-beat rate residential and small business customer electricity rates established by the Commission that (i) were required to be charged in a REP’s historical service territories until the earlier of January 1, 2005 or the date when 40% of the electricity consumed by such customer classes was supplied by competing REPs, adjusted periodically for changes in fuel costs, and (ii) were required to be made available to those customers until January 1, 2007 PURA Texas Public Utility Regulatory Act REP retail electric provider RRC Railroad Commission of Texas, which has oversight of lignite mining activity S&P Standard & Poor’s Ratings Services, a division of the McGraw Hill Companies Inc. (a credit rating agency) SEC US Securities and Exchange Commission SFAS Statement of Financial Accounting Standards issued by the FASB SFAS 34 SFAS No. 34, “Capitalization of Interest Cost” SFAS 109 SFAS No. 109, “Accounting for Income Taxes” SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” as amended and interpreted SFAS 140 SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, a replacement of FASB Statement 125” SG&A selling, general and administrative Short-cut method refers to the short-cut method under SFAS 133 that allows entities to assume no hedge ineffectiveness in a hedging relationship of interest rate risk if certain conditions are met TCEQ Texas Commission on Environmental Quality iii Texas Competitive Holdings Refers to Texas Competitive Electric Holdings Company LLC (formerly TXU Energy Company LLC), a subsidiary of US Holdings, and/or its consolidated subsidiaries, depending on context, engaged in electricity generation and wholesale and retail energy markets activities.This Form 10-Q and other SEC filings of Texas Competitive Holdings occasionally make references to Texas Competitive Holdings when describing actions, rights or obligations of its subsidiaries.These references reflect the fact that the subsidiaries are consolidated with Texas Competitive Holdings for financial reporting purposes.However, these references should not be interpreted to imply that Texas Competitive Holdings is actually undertaking the action or has the rights or obligations of the relevant subsidiary company or that the subsidiary company is undertaking an action or has the rights or obligations of Texas Competitive Holdings or of any other affiliate. TXU Corp. refers to TXU Corp. a holding company, and/or its consolidated subsidiaries, depending on context TXU DevCo Refers to subsidiaries of TXU Corp. that have been established for the purpose of developing and constructing new generation facilities.The TXU DevCo subsidiaries are not currently subsidiaries of Texas Competitive Holdings. TXU Energy Retail refers to TXU Energy Retail Company LLC (formerly TXU Energy Retail Company LP), a subsidiary of Texas Competitive Holdings engaged in the retail sale of power to residential and business customers TXU Portfolio Management TXU Portfolio Management Company LP, a subsidiary of Texas Competitive Holdings, currently doing business as Luminant Energy US United States of America US Holdings TXU US Holdings Company, a subsidiary of TXU Corp. and parent of Texas Competitive Holdings iv PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC CONDENSED STATEMENTS OF CONSOLIDATED INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (millions of dollars) Operating revenues $ 1,889 $ 2,468 $ 3,411 $ 4,478 Costs and expenses: Fuel, purchased power costs and delivery fees 970 943 1,900 1,733 Operating costs 168 152 319 307 Depreciation and amortization 81 84 160 169 Selling, general and administrative expenses 147 121 285 242 Franchise and revenue-based taxes 27 27 53 54 Other income (Note 4) ─ (1 ) (9 ) (1 ) Other deductions (Note 4) 10 205 15 195 Interest income (85 ) (45 ) (162 ) (76 ) Interest expense and related charges (Note 12) 108 102 190 202 Total costs and expenses 1,426 1,588 2,751 2,825 Income before income taxes 463 880 660 1,653 Income tax expense 124 337 180 590 Net income $ 339 $ 543 $ 480 $ 1,063 See Notes to Financial Statements. TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (millions of dollars) Net income $ 339 $ 543 $ 480 $ 1,063 Other comprehensive income (loss): Cash flow hedges: Net increase (decrease) in fair value of derivatives held at end of period (net of tax (expense) benefit of $(19), $39, $95 and $(21)) 35 (74 ) (177 ) 39 Derivative value net (gains) losses related to hedged transactions settled during the period and reported in net income (net of tax (expense) benefit of $(9), $6, $(49) and $5) (18 ) 12 (92 ) 10 Total effect of cash flow hedges 17 (62 ) (269 ) 49 Comprehensive income $ 356 $ 481 $ 211 $ 1,112 See Notes to Financial Statements. 1 TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 (millions of dollars) Cash flows – operating activities: Net income $ 480 $ 1,063 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 191 202 Deferred income tax expense (benefit) – net (219 ) 74 Net effect of unrealized mark-to-market valuations – losses (gains) 750 (148 ) Bad debt expense 24 29 Net equity loss from unconsolidated affiliate 3 5 Impairment of natural gas-fueled generation plants ─ 198 Inventory write-off related to natural gas-fueled generation plants ─ 3 Credit related to impaired leases ─ (4 ) Other, net 16 13 Changes in operating assets and liabilities (1,923 ) 659 Cash (used in) provided by operating activities (678 ) 2,094 Cash flows – financing activities: Issuances of long-term debt 1,000 100 Retirements of debt: Pollution control revenue bonds (143 ) (203 ) Other long-term debt (5 ) (400 ) Change in short-term borrowings: Commercial paper (623 ) 365 Bank borrowings 2,000 800 Decrease in income tax-related note payable to Oncor Electric Delivery (15 ) (22 ) Distributions paid to parent (567 ) (572 ) Debt premium, discount, financing and reacquisition expenses - net (9 ) (14 ) Cash provided by financing activities 1,638 54 Cash flows – investing activities: Net advances to affiliates (288 ) (1,803 ) Capital expenditures (381 ) (218 ) Nuclear fuel (30 ) (30 ) Reduction of restricted cash related to the redemption of pollution control revenue bonds 143 ─ Proceeds from sales of nuclear decommissioning trust fund securities 104 144 Investments in nuclear decommissioning trust fund securities (111 ) (151 ) Proceeds from pollution control revenue bonds deposited with trustee ─ (99 ) Other ─ 2 Cash used in investing activities (563 ) (2,155 ) Net change in cash and cash equivalents 397 (7 ) Cash and cash equivalents – beginning balance 7 12 Cash and cash equivalents – ending balance $ 404 $ 5 See Notes to Financial Statements. 2 TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 (millions of dollars) ASSETS Current assets: Cash and cash equivalents $ 404 $ 7 Restricted cash 1 3 Trade accounts receivable — net (Note 5) 831 804 Advances to parent 3,406 2,418 Note receivable from parent 1,500 1,500 Inventories 357 306 Commodity and other derivative contractual assets (Note 10) 287 948 Accumulated deferred income taxes (Note 2) 599 189 Margin deposits related to commodity positions 448 7 Other current assets 83 84 Total current assets 7,916 6,266 Restricted cash 102 241 Investments 519 496 Advances to parent ─ 700 Property, plant and equipment — net 10,133 9,888 Goodwill 517 517 Commodity and other derivative contractual assets (Note 10) 151 251 Other noncurrent assets 159 157 Total assets $ 19,497 $ 18,516 LIABILITIES AND MEMBERSHIP INTERESTS Current liabilities: Short-term borrowings (Note 6) $ 2,195 $ 818 Long-term debt due currently (Note 7) 257 154 Trade accounts payable – nonaffiliates 732 802 Trade accounts and other payables to affiliates 374 379 Commodity and other derivative contractual liabilities (Note 10) 405 272 Margin deposits related to commodity positions 35 681 Accrued income taxes payable to parent 48 533 Accrued taxes other than income 52 51 Other current liabilities 254 255 Total current liabilities 4,352 3,945 Accumulated deferred income taxes (Note 2) 2,932 3,237 Investment tax credits 304 311 Commodity and other derivative contractual liabilities (Note 10) 258 127 Notes or other liabilities due affiliates 345 359 Long-term debt, less amounts due currently (Note 7) 3,631 2,882 Other noncurrent liabilities and deferred credits 1,414 1,002 Total liabilities 13,236 11,863 Commitments and contingencies (Note 8) Membership interests (Note 9): Capital account 6,191 6,314 Accumulated other comprehensive income 70 339 Total membership interests 6,261 6,653 Total liabilities and membership interests $ 19,497 $ 18,516 See Notes to Financial Statements. 3 TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES AND BUSINESS Description of Business — Texas Competitive Holdings, formerly TXU Energy Company LLC, is a wholly-owned subsidiary of US Holdings, which is a wholly-owned subsidiary of TXU Corp.While Texas Competitive Holdings is a wholly-owned subsidiary of TXU Corp. and US Holdings, Texas Competitive Holdings is a separate legal entity from TXU Corp. and US Holdings and all of their other affiliates with its own assets and liabilities.Texas Competitive Holdings is a holding company whose subsidiaries are engaged in competitive market activities consisting of electricity generation, retail electricity sales to residential and business customers, wholesale energy sales and purchases as well as commodity risk management and trading activities, all largely in Texas.In addition, subsidiaries of Texas Competitive Holdings are now developing two new lignite/coal-fueled generation units (Oak Grove site).TXU DevCo, a wholly-owned subsidiary of TXU Corp., is currently developing a third new lignite/coal-fueled generation unit (Sandow site).Texas Competitive Holdings is managed as an integrated business; therefore, there are no reportable business segments. On February 25, 2007, TXU Corp. entered into a Merger Agreement under which an investor group led by Kohlberg Kravis Roberts & Co. and Texas Pacific Group (Sponsors) is expected to acquire TXU Corp. if the relevant conditions to closing are satisfied (Proposed Merger). Basis of Presentation — The condensed consolidated financial statements of Texas Competitive Holdings have been prepared in accordance with US GAAP and on the same basis as the audited financial statements included in its 2006 Form 10-K with the exception of the adoption of FIN 48.All adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the results of operations and financial position have been included therein.All intercompany items and transactions have been eliminated in consolidation.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with US GAAP have been omitted pursuant to the rules and regulations of the SEC.Because the condensed consolidated interim financial statements do not include all of the information and footnotes required by US GAAP, they should be read in conjunction with the audited financial statements and related notes included in the 2006 Form 10-K.The results of operations for an interim period may not give a true indication of results for a full year.All dollar amounts in the financial statements and tables in the notes are stated in millions of US dollars unless otherwise indicated. Prior period commodity contract assets and liabilities and cash flow hedge and other derivative assets and liabilities have been combined to conform with the current period presentation (see Note 10). Use of Estimates — Preparation of Texas Competitive Holdings’ financial statements requires management to make estimates and assumptions about future events that affect the reporting of assets and liabilities at the balance sheet dates and the reported amounts of revenue and expense, including mark-to-market valuations.In the event estimates and/or assumptions prove to be different from actual amounts, adjustments are made in subsequent periods to reflect more current information.No material adjustments, other than those disclosed elsewhere herein, were made to previous estimates or assumptions during the current year. Changes in Accounting Standards — Effective January 1, 2007, Texas Competitive Holdings adopted FIN 48 as required.FIN 48 provides clarification of SFAS 109 with respect to the recognition of income tax benefits of uncertain tax positions in the financial statements.See Note 2 for the impacts of adopting FIN 48 and required disclosures. In April 2007, the FASB issued FASB Staff Position FIN 39-1, “Amendment of FASB Interpretation No. 39”.This FSP provides additional guidance regarding the offsetting in the balance sheet of cash collateral and contractual fair value amounts and related disclosures.This FSP is effective for fiscal years beginning after November 15, 2007.Texas Competitive Holdingsis evaluating the impact of this standard on its balance sheet. 4 2.ADOPTION OF NEW INCOME TAX ACCOUNTING RULES (FIN 48) FIN 48 requires that each tax position be reviewed and assessed with recognition and measurement of the tax benefit based on a “more-likely-than-not” standard with respect to the ultimate outcome, regardless of whether this assessment is favorable or unfavorable.Texas Competitive Holdings has completed its review and assessment of uncertain tax positions and in the quarter ended March 31, 2007 recorded a net charge to membership interests and an increase to noncurrent liabilities of $36 million in accordance with the new accounting rule. TXU Corp. and its subsidiaries file income tax returns in US federal, state and foreign jurisdictions and are subject to examinations by the IRS and other taxing authorities.Examinations of income tax returns filed by TXU Corp. and any of its subsidiaries for the years ending prior to January 1, 1997, with few exceptions, are complete.Texas franchise tax returns for the years 2002 to 2006 have not been examined. As expected, the IRS has completed examining TXU Corp.’s US income tax returns for the years 1997 through 2002, and proposed adjustments were received in July 2007.TXU Corp. plans to appeal the proposed adjustments in the third quarter of 2007.The proposed adjustments received from the IRS with respect to the 1997-2002 income tax returns do not materially affect Texas Competitive Holdings’ assessment of uncertain tax positions as reflected in the amounts recorded upon adoption of FIN 48. For Texas Competitive Holdings, the total amount of benefits taken on income tax returns that do not qualify for financial statement recognition under FIN 48 totaled $627 million as of June 30, 2007, the substantial majority of which represents amounts that have been accounted for as noncurrent liabilities instead of deferred income tax liabilities; of this amount, $34 million would increase earnings if recognized.The balance sheet at June 30, 2007 reflects a reclassification of $358 million from accumulated deferred income tax liabilities to other noncurrent liabilities recorded in the first quarter of 2007. Texas Competitive Holdings classifies interest and penalties related to unrecognized tax benefits as income tax expense.As of June 30, 2007, noncurrent liabilities included a total of $45 million in accrued interest.The amount of interest included in income tax expense for the three and six months ended June 30, 2007 totaled $7 million and $12 million after-tax, respectively. Texas Competitive Holdings does not expect that the total amount of unrecognized tax benefits for the positions assessed as of the date of the adoption will significantly increase or decrease within the next 12 months. 3.TEXAS MARGIN TAX In May 2006, the Texas legislature enacted a new law that reformed the Texas franchise tax system and replaced it with a new tax system, referred to as the Texas margin tax.The Texas margin tax has been determined to be an income tax for accounting purposes.In accordance with the provisions of SFAS 109, which require that deferred tax assets and liabilities be adjusted for the effects of new income tax legislation in the period of enactment, Texas Competitive Holdings estimated and recorded a deferred tax expense of $42 million in the second quarter of 2006. In June 2007, an amendment to this law was enacted that included clarifications and technical changes to the provisions of the tax calculation.In the second quarter of 2007, Texas Competitive Holdings recorded a deferred tax benefit of $30 million, essentially all of which related to changes in the rate at which a tax credit is calculated as specified in the new law.This estimated benefit is based on the Texas margin tax law in its current form and the current guidance issued by the Texas Comptroller of Public Accounts. The effective date of the Texas margin tax for Texas Competitive Holdings is January 1, 2008.The computation of tax liability will be based on 2007 revenues as reduced by certain deductions and is being accrued in the current year. 5 4.OTHER INCOME AND DEDUCTIONS Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Other income: Settlement penalty for coal tonnage delivery deficiency $ ─ $ ─ $ 3 $ ─ Royalty income from lignite leases ─ ─ 3 ─ Other ─ 1 3 1 Total other income $ ─ $ 1 $ 9 $ 1 Other deductions: Charge for impairment of natural gas-fueled generation plants $ ─ $ 198 $ ─ $ 198 Inventory write-off related to natural gas-fueled generation plants ─ 3 ─ 3 Credit related to coal contract counterparty claim (a) ─ ─ ─ (12 ) Charge for settlement of retail matter with the Commission 5 ─ 5 ─ Equity losses of entity holding investment in Capgemini 2 2 3 5 Accretion expense 1 1 2 2 Other 2 1 5 (1 ) Total other deductions $ 10 $ 205 $ 15 $ 195 (a) In the first quarter of 2006, Texas Competitive Holdings recorded income of $12 million upon the settlement of a claim against a counterparty for nonperformance under a coal contract.A charge in the same amount was recorded in the first quarter of 2005 for losses due to the nonperformance. 5. TRADE ACCOUNTS RECEIVABLE AND SALE OF RECEIVABLES PROGRAM Sale of Receivables — Texas Competitive Holdings participates in an accounts receivable securitization program established by TXU Corp. for certain of its subsidiaries, the activity under which is accounted for as a sale of accounts receivable in accordance with SFAS 140.Under the program, subsidiaries of Texas Competitive Holdings sell trade accounts receivable to TXU Receivables Company, a consolidated wholly-owned bankruptcy-remote direct subsidiary of TXU Corp., which sells undivided interests in the purchased accounts receivable for cash to special purpose entities established by financial institutions (the funding entities).The current program is subject to renewal in June 2008. The maximum amount currently available under the program to all TXU Corp. subsidiary participants (originators) is $700 million, and the program funding was $527 million as of June 30, 2007.The program funding to Texas Competitive Holdings totaled $441 million as of June 30, 2007.Under certain circumstances, the amount of customer deposits held by the originators can reduce the amount of undivided interests that can be sold, thus reducing funding available under the program.Funding availability for all originators is reduced by 100% of the originators’ customer deposits if Texas Competitive Holdings’ fixed charge coverage ratio is less than 2.5 times; 50% if Texas Competitive Holdings’ coverage ratio is less than 3.25 times, but at least 2.5 times; and zero % if Texas Competitive Holdings’ coverage ratio is 3.25 times or more.The originators’ customer deposits, which totaled $119 million, did not affect funding availability at that date as Texas Competitive Holdings’ coverage ratio was in excess of 3.25 times. All new trade receivables under the program generated by Texas Competitive Holdings are continuously purchased by TXU Receivables Company with the proceeds from collections of receivables previously purchased.Changes in the amount of funding under the program, through changes in the amount of undivided interests sold by TXU Receivables Company, reflect seasonal variations in the level of accounts receivable, changes in collection trends as well as other factors such as changes in sales prices and volumes.TXU Receivables Company has issued subordinated notes payable to Texas Competitive Holdings for the difference between the face amount of the uncollected accounts receivable purchased, less a discount, and cash paid to Texas Competitive Holdings that was funded by the sale of the undivided interests.The balance of the subordinated notes issued to Texas Competitive Holdings, which is reported in trade accounts receivable, was $255 million and $159 million at June 30, 2007 and December 31, 2006, respectively. 6 The discount from face amount on the purchase of receivables principally funds program fees paid by TXU Receivables Company to the funding entities.The discount also funds a servicing fee paid by TXU Receivables Company to TXU Business Services Company, a direct subsidiary of TXU Corp.The program fees, also referred to as losses on sale of the receivables under SFAS 140, consist primarily of interest costs on the underlying financing and totaled $16 million and $15 million for the first six months of 2007 and 2006, respectively, and averaged 6.4% and 5.4% (on an annualized basis) of the funding under the program for the six months of 2007 and 2006, respectively.The servicing fee, which totaled approximately $2 million for the first six months of both 2007 and 2006, compensates TXU Business Services Company for its services as collection agent, including maintaining the detailed accounts receivable collection records.The program and servicing fees represent essentially all the net incremental costs of the program to Texas Competitive Holdings and are reported in SG&A expenses. The accounts receivable balance reported in the June 30, 2007 condensed consolidated balance sheet has been reduced by $696 million face amount of trade accounts receivable sold to TXU Receivables Company, partially offset by the inclusion of $255 million of subordinated notes receivable from TXU Receivables Company.Funding under the program decreased $100 million to $441 million for the six month period ending June 30, 2007 and increased $26 million to $608 million for the six month period ending June 30, 2006.Funding increases or decreases under the program are reflected as operating cash flow activity in the statement of cash flows.The carrying amount of the retained interests in the accounts receivable balance approximated fair value due to the short-term nature of the collection period. Activities of TXU Receivables Company related to Texas Competitive Holdings were as follows: Six Months Ended June 30, 2007 2006 Cash collections on accounts receivable $ 3,262 $ 3,138 Face amount of new receivables purchased (3,258 ) (3,184 ) Discount from face amount of purchased receivables 18 17 Program fees paid (16 ) (15 ) Servicing fees paid (2 ) (2 ) Increase in subordinated notes payable 96 20 Operating cash flows used by (provided to) Texas Competitive Holdings under the program $ 100 $ (26 ) Upon termination of the program, cash flows would be delayed as collections of sold receivables would be used by TXU Receivables Company to repurchase the undivided interests from the funding entities instead of purchasing new receivables.The level of cash flows would normalize in approximately 16 to 30 days. Contingencies Related to Sale of Receivables Program— Although TXU Receivables Company expects to be able to pay its subordinated notes from the collections of purchased receivables, these notes are subordinated to the undivided interests of the financial institutions in those receivables, and collections might not be sufficient to pay the subordinated notes.The program may be terminated if either of the following events occurs: 1) all of the originators cease to maintain their required fixed charge coverage ratio and debt to capital (leverage) ratio; or 2) the delinquency ratio (delinquent for 31 days) for the sold receivables, the default ratio (delinquent for 91 days or deemed uncollectible), the dilution ratio (reductions for discounts, disputes and other allowances) or the days collection outstanding ratio exceed stated thresholds and the financial institutions do not waive such event of termination.The thresholds apply to the entire portfolio of sold receivables, not separately to the receivables of each originator. 7 Trade Accounts Receivable — June 30, December 31, 2007 2006 Gross trade accounts receivable $ 1,280 $ 1,353 Undivided interests in accounts receivable sold by TXU Receivables Company (696 ) (700 ) Subordinated notes receivable from TXU Receivables Company 255 159 Allowance for uncollectible accounts related to undivided interests in receivables retained (8 ) (8 ) Trade accounts receivable ― reported in balance sheet $ 831 $ 804 Gross trade accounts receivable at June 30, 2007 and December 31, 2006 included unbilled revenues of $458 million and $406 million, respectively. Allowance for Uncollectible Accounts Receivable — 2007 2006 Allowance for uncollectible accounts receivable as of January 1 $ 8 $ 31 Increase for bad debt expense 24 29 Decrease for account write-offs (33 ) (41 ) Changes related to receivables sold 9 13 Other (a) ─ (16 ) Allowance for uncollectible accounts receivable as of June 30 $ 8 $ 16 (a) Represents an allowance established in 2005 for a coal contract dispute that was reversed upon settlement in 2006.See Note 4. Allowances related to undivided interests in receivables sold are reported in current liabilities and totaled $16 million and $25 million at June 30, 2007 and December 31, 2006, respectively. 8 6.SHORT-TERM FINANCING Short-term Borrowings —At June 30, 2007 and December 31, 2006, the outstanding short-term borrowings of Texas Competitive Holdings consisted of the following: At June 30, 2007 At December 31, 2006 Outstanding Amount Interest Rate (a) Outstanding Amount Interest Rate (a) Bank borrowings $ 2,195 6.22 % $ 195 5.97 % Commercial paper ― ― 623 5.52 % Total $ 2,195 $ 818 (a) Weighted average interest rate at the end of the period. Under the commercial paper program, Texas Competitive Holdings may issue up to $2.4 billion of these securities.At June 30, 2007, Texas Competitive Holdings and Oncor Electric Delivery had no commercial paper outstanding.The program is effectively supported by existing credit facilities although there is no contractual obligation under the program to maintain equivalent availability under existing credit facilities. Credit Facilities —At June 30, 2007, Texas Competitive Holdings had access to credit facilities with the following terms: At June 30, 2007 Authorized Maturity Facility Letters of Cash Borrowers Date Limit Credit Borrowings Availability Texas Competitive Holdings February 2008 $ 1,500 $ ― $ ― $ 1,500 Texas Competitive Holdings, OncorElectric Delivery June 2008 1,400 512 765 123 Texas Competitive Holdings, Oncor Electric Delivery August 2008 1,000 ― 495 505 Texas Competitive Holdings, Oncor Electric Delivery March 2010 1,600 248 815 537 Texas Competitive Holdings, Oncor Electric Delivery June 2010 500 5 230 265 Texas Competitive Holdings December 2009 500 455 45 ― Total $ 6,500 $ 1,220 $ 2,350 $ 2,930 The maximum amount Texas Competitive Holdings and Oncor Electric Delivery can directly access under the facilities is $6.5 billion and $3.6 billion, respectively.These facilities may be used for working capital and general corporate purposes, including providing support for issuances of commercial paper and for issuing letters of credit.All letters of credit under the credit facilities as of June 30, 2007 are the obligations of Texas Competitive Holdings.At June 30, 2007, Texas Competitive Holdings and Oncor Electric Delivery had $2.195 billion and $155 million in outstanding cash borrowings, respectively. Availability under these facilities as of June 30, 2007 declined $2.4 billion from December 31, 2006. On March 1, 2007, a $1.5 billion Texas Competitive Holdings facility maturing in May 2007 was terminated and replaced with a new 364-day facility with terms comparable to the existing facilities.The new credit facility may only be drawn upon if the $1.0 billion credit facility maturing in August 2008 is fully drawn.The facility matures in February 2008 but will terminate earlier on any date Texas Competitive Holdings issues any debt (excluding pollution control revenue bonds and commercial paper) or preferred equity securities or enters into any credit facilities. Pursuant to Commission rules, availability under the credit facilities is further reduced by $125 million to provide liquidity to permit TXU Energy Retail to return retail customer deposits, if necessary. 9 7.LONG-TERM DEBT Long-term debt — At June 30, 2007 and December 31, 2006, the long-term debt of Texas Competitive Holdings consisted of the following: June 30, December 31, 2007 2006 Pollution Control Revenue Bonds: Brazos River Authority: 5.400% Fixed Series 1994A due May 1, 2029 $ 39 $ 39 7.700% Fixed Series 1999A due April 1, 2033 111 111 6.750% Fixed Series 1999B due September 1, 2034, remarketing date April 1, 2013 (a) 16 16 7.700% Fixed Series 1999C due March 1, 2032 50 50 3.830% Floating Series 2001A due October 1, 2030 (b) 71 71 5.750% Fixed Series 2001C due May 1, 2036, remarketing date November 1, 2011 (a) 217 217 3.780% Floating Series 2001D due May 1, 2033 (b) 268 268 5.380% Floating Taxable Series 2001I due December 1, 2036 (b) 62 62 3.830% Floating Series 2002A due May 1, 2037 (b) 45 45 6.750% Fixed Series 2003A due April 1, 2038, remarketing date April 1, 2013 (a) 44 44 6.300% Fixed Series 2003B due July 1, 2032 39 39 6.750% Fixed Series 2003C due October 1, 2038 52 52 5.400% Fixed Series 2003D due October 1, 2029, remarketing date October 1, 2014 (a) 31 31 5.000% Fixed Series 2006 due March 1, 2041 100 100 Sabine River Authority of Texas: 6.450% Fixed Series 2000A due June 1, 2021 51 51 5.500% Fixed Series 2001A due May 1, 2022, remarketing date November 1, 2011 (a) 91 91 5.750% Fixed Series 2001B due May 1, 2030, remarketing date November 1, 2011 (a) 107 107 5.200% Fixed Series 2001C due May 1, 2028 70 70 5.800% Fixed Series 2003A due July 1, 2022 12 12 6.150% Fixed Series 2003B due August 1, 2022 45 45 3.850% Floating Series 2006A due November 1, 2041, (interest rate in effect at March 31, 2007) (c) ─ 47 3.850% Floating Series 2006B due November 1, 2041, (interest rate in effect at March 31, 2007) (c) ─ 46 Trinity River Authority of Texas: 6.250% Fixed Series 2000A due May 1, 2028 14 14 3.850% Floating Series 2006 due November 1, 2041, (interest rate in effect at March 31, 2007) (c) ─ 50 Other: 6.125% Fixed Senior Notes due March 15, 2008 (d) 250 250 7.000% Fixed Senior Notes due March 15, 2013 1,000 1,000 5.860% Floating Senior Notes due September 16, 2008 (e) 1,000 ─ Capital lease obligations 92 98 Fair value adjustments related to interest rate swaps 11 10 Total Texas Competitive Holdings 3,888 3,036 Less amount due currently (257 ) (154 ) Total long-term debt $ 3,631 $ 2,882 (a) These series are in the multiannual interest rate mode and are subject to mandatory tender prior to maturity on the mandatory remarketing date.On such date, the interest rate and interest rate period will be reset for the bonds. (b) Interest rates in effect at June 30, 2007.These series are in a weekly interest rate mode and are classified as long-term as they are supported by long-term irrevocable letters of credit. (c) These series were redeemed on May 8, 2007 as a result of the suspension of development of eight coal-fueled generation facilities. (d) Interest rate swapped to variable on entire principal amount at June 30, 2007. (e) Interest rates in effect at June 30, 2007. 10 Debt-related Activity in 2007 — In May 2007, Texas Competitive Holdings redeemed at par the Sabine River Authority of Texas Series 2006A and 2006B pollution control revenue bonds with aggregate principal amounts of $47 million and $46 million, respectively, and the Trinity River Authority of Texas Series 2006 pollution control revenue bonds with an aggregate principal amount of $50 million.All three bond series were issued in conjunction with the development of eight coal-fueled generation plants, which has been suspended.Restricted cash retained upon issuance of the bonds was used to fund substantially all of the redemption amount. In March 2007, Texas Competitive Holdings issued floating rate senior notes with an aggregate principal amount of $1.0 billion.The floating rate is based on LIBOR plus 50 basis points (subject to an increase of 25 basis points in the event of a further downgrade in Texas Competitive Holdings’ credit rating).The notes mature in September 2008, but are subject tomandatory redemption upon a change in control of TXU Corp., including consummation of the Proposed Merger, andare subject to optional redemption on or after September 16, 2007. Fair Value Hedge —Texas Competitive Holdings uses fair value hedging strategies to manage its exposure to fixed interest rates on long-term debt.At June 30, 2007, $250 million of fixed rate debt had been effectively converted to variable rates through an interest rate swap transaction expiring in 2008.The swap qualified for and has been designated as a fair value hedge in accordance with SFAS 133 (under the short-cut method as the conditions for assuming no ineffectiveness are met). Long-term debt fair value adjustments — Six Months Ended June 30, 2007 Long-term debt fair value adjustments related to interest rate swap at beginning of period ― increase in debt carrying value $ 10 Fair value adjustments during the period 2 Recognition of net gains on settled fair value hedges (a) (1 ) Long-term debt fair value adjustments at end of period ― increase in debt carrying value (net in-the-money value of swap) $ 11 (a) Net value of settled in-the-money fixed-to-variable swaps recognized in net income when the hedged transactions are recognized.Amount is pretax. Any changes in unsettled swap fair values of active positions reported as fair value adjustments to debt amounts are offset by changes in derivative assets and liabilities. 11 8.COMMITMENTS AND CONTINGENCIES Generation Development A subsidiary of Texas Competitive Holdings has executed EPC agreements for the development of two lignite/coal-fueled generation units in Texas (Oak Grove).The subsidiary and the EPC contractors have placed orders for critical long lead-time equipment, including boilers, turbine generators and air quality control systems for the units, and construction of the units has commenced.US Holdings has guaranteed performance of Texas Competitive Holdings’ subsidiary under these agreements. A Texas Competitive Holdings’ subsidiary has received the air permit for the Oak Grove units, which was approved by the TCEQ in June 2007.The Oak Grove air permit is the subject of motions for rehearing at the TCEQ and collateral litigation in state and federal court and is expected to be appealed.While Texas Competitive Holdings does not expect the appeal to be successful, and it believes the collateral litigation is without merit and intends to vigorously defend such litigation and appeals, there can be no assurance that the appeal or collateral litigation will not have an adverse impact on the project. If the agreements had been canceled as of June 30, 2007, a subsidiary of Texas Competitive Holdings would have incurred an estimated termination obligation of up to approximately $270 million.Construction work-in-process expenditures under these agreements are assets of TXU DevCo. The development of a third lignite/coal-fueled generation unit (Sandow) is currently being executed by a subsidiary of TXU Corp. and not Texas Competitive Holdings. Litigation On December 1, 2006, a lawsuit was filed in the United States District Court for the Western District of Texas against TXU Generation Company LP, Oak Grove Management Company, LLC and TXU Corp.The complaint sought declaratory and injunctive relief, as well as the assessment of civil penalties, with respect to the permit application for the construction and operation of the Oak Grove Steam Electric Station in Robertson County, Texas.The plaintiffs allege violations of the Federal Clean Air Act, Texas Health and Safety Code and Texas Administrative Code and sought to temporarily and permanently enjoin the construction and operation of the Oak Grove generation plant.The complaint also asserted that the permit application was deficient in failing to comply with various modeling and analyses requirements relative to the impact of emissions from the Oak Grove plant.Plaintiffs further requested that the District Court enter an order requiring the defendants to take other appropriate actions to remedy, mitigate and offset alleged harm to the public health and environment.TXU Corp. believes the Oak Grove air permit granted by the TCEQ on June 13, 2007 is protective of the environment and that the application for and the processing of the air permit by Oak Grove Management Company LLC with the TCEQ has been in accordance with applicable law.TXU Corp. and the other defendants filed a Motion to Dismiss the litigation, which was granted by the District Court on May 21, 2007.The Plaintiffs have appealed the District Court’s dismissal of the case to the Fifth Circuit Court of Appeals.TXU Corp. believes the District Court properly granted the Motion to Dismiss and while TXU Corp. is unable to estimate any possible loss or predict the outcome of this litigation in the event the Fifth Circuit Court of Appeals reverses the District Court, TXU Corp. maintains that the claims made in the complaint are without merit.Accordingly, TXU Corp. intends to vigorously defend the appeal and this litigation in the event the Fifth Circuit reverses the District Court. 12 Regulatory Investigations In March 2007, the Commission issued a Notice of Violation (NOV) stating that the Commission Staff is recommending an enforcement action, including the assessment of administrative penalties, against TXU Corp. and certain affiliates for alleged market power abuse by its power generation affiliates and TXU Portfolio Management in ERCOT-administered balancing energy auctions during certain periods of the summer of 2005.The NOV is premised upon the Commission Staff's allegation that TXU Portfolio Management's bidding behavior was not competitive and increased market participants' costs of balancing energy by approximately $70 million, including approximately $20 million in incremental revenues to TXU Corp.The Commission Staff has recommended that TXU Portfolio Management and its affiliates be required to pay administrative penalties in the amount of $140 million and pay the $70 million in incremental costs purportedly incurred by market participants.A hearing requested by TXU Portfolio Management to contest the alleged occurrence of a violation and the amount of the penalty in the NOV has been scheduled to start in April 2008.Texas Competitive Holdings believes TXU Portfolio Management's conduct during the period in question was consistent with the Commission's rules and policies, and no market power abuse was committed.Texas Competitive Holdings is vigorously contesting the NOV.Texas Competitive Holdings is unable to predict the outcome of this matter. TXU Corp. and TXU Portfolio Management have taken actions to reduce the risk of future similar allegations related to the balancing energy segment of the ERCOT wholesale market, including working with the Commission Staff and the Commission's independent market monitor to develop a voluntary mitigation plan for approval by the Commission.TXU Portfolio Management has submitted a voluntary mitigation plan that was approved by the Commission in July 2007. As previously disclosed, the Commission Staff had been investigating TXU Energy Retail with respect to the renewal process for certain small and medium business customers on term service plans.The investigation did not involve residential customers.In June 2007, TXU Energy Retail reached a settlement agreement with the Staff of the Commission that was approved by the Commission in July 2007.While TXU Energy Retail expressly denies any violations of rules, it has agreed to pay the Commission a $5 million settlement as a compromise in this dispute. Other Proceedings In addition to the above, Texas Competitive Holdings and its subsidiaries are involved in various other legal and administrative proceedings in the normal course of business the ultimate resolution of which, in the opinion of management, should not have a material effect on its financial position, results of operations or cash flows. Guarantees Overview — Texas Competitive Holdings has entered into contracts that contain guarantees to outside parties that could require performance or payment under certain conditions.Guarantees issued or modified after December 31, 2002 are subject to the recognition and initial measurement provisions of FIN 45, which requires a guarantor to recognize, at the inception of a guarantee, a liability for the fair value of the obligation undertaken in issuing the guarantee. Residual value guarantees in operating leases— Texas Competitive Holdings is the lessee under various operating leases that guarantee the residual values of the leased assets.At June 30, 2007, both the aggregate maximum amount of residual values guaranteed and the estimated residual recoveries totaled approximately $174 million.These leased assets consist primarily of mining equipment and rail cars.The average life of the lease portfolio is approximately four years. 13 Letters of Credit At June 30, 2007, Texas Competitive Holdings had outstanding letters of credit under its revolving credit facilities in the amount of $499 million to support risk management and trading margin requirements in the normal course of business, including over-the-counter hedging transactions, and $46 million for miscellaneous credit support requirements. Texas Competitive Holdings has outstanding letters of credit under its revolving credit facilities totaling $455 million at June 30, 2007 to support existing floating rate pollution control revenue bond debt of $446 million principal amount.The letters of credit are available to fund the payment of such debt obligations and expire in 2009. As of June 30, 2007, Texas Competitive Holdings had outstanding letters of credit under its revolving credit facilities totaling $77 million to support mining reclamation activities and certain collection agent activities performed for REPs in TXU Corp.'s historical service territory. TXU Corp. and Texas Competitive Holdings have previously guaranteed the obligations under the lease agreement for TXU Corp.’s current headquarters building.These obligations include future undiscounted base rent payments.As a result of the March 2007 downgrade by S&P of Texas Competitive Holdings’ credit rating to below investment grade, Texas Competitive Holdings has provided a $144 million letter of credit to replace TXU Corp.’s and its guarantees of these obligations. Security Interest A first-lien security interest has been placed on the two lignite/coal-fueled generation units at Texas Competitive Holdings’ Big Brown plant to support commodity hedging transactions entered into by TXU DevCo.The lien can be used to secure obligations related to current and future hedging transactions of TXU DevCo or its affiliates for up to an aggregate of 1.2 billion MMBtu of natural gas. 9.MEMBERSHIP INTERESTS The following table presents the changes in membership interests for the six months ended June 30, 2007: Capital Accounts Accumulated Other Comprehensive Income (Loss) Total Membership Interests Balance at December 31, 2006 $ 6,314 $ 339 $ 6,653 Net income 480 ─ 480 Effect of adoption of FIN 48 (36 ) ─ (36 ) Distributions paid to parent (567 ) ─ (567 ) Net effects of cash flow hedges (net of tax) ─ (269 ) (269 ) Balance at June 30, 2007 $ 6,191 $ 70 $ 6,261 14 10.COMMODITY AND OTHER DERIVATIVE CONTRACTUAL ASSETS AND LIABILITIES The following table breaks down commodity and other derivative contractual assets and liabilities as presented in the balance sheet into the two major components: June 30, 2007 Commodity contracts Cash flow hedges and other derivatives Netting adjustments (a) Total Assets: Current assets $ 243 $ 347 $ (303 ) $ 287 Noncurrent assets 121 58 (28 ) 151 Total $ 364 $ 405 $ (331 ) $ 438 Liabilities: Current liabilities $ 694 $ 14 $ (303 ) $ 405 Noncurrent liabilities 277 9 (28 ) 258 Total $ 971 $ 23 $ (331 ) $ 663 Net assets (liabilities) $ (607 ) $ 382 $ ─ $ (225 ) December 31, 2006 Commodity contracts Cash flow hedges and other derivatives Netting adjustments (a) Total Assets: Current assets $ 276 $ 696 $ (24 ) $ 948 Noncurrent assets 163 94 (6 ) 251 Total $ 439 $ 790 $ (30 ) $ 1,199 Liabilities: Current liabilities $ 278 $ 18 $ (24 ) $ 272 Noncurrent liabilities 124 9 (6 ) 127 Total $ 402 $ 27 $ (30 ) $ 399 Net assets (liabilities) $ 37 $ 763 $ ─ $ 800 (a) Represents the effects of netting assets and liabilities at the counterparty agreement level. Commodity Contract Assets and Liabilities— Commodity contract assets and liabilities primarily represent mark-to-market values of natural gas and electricity derivative instruments that have not been designated as cash flow hedges or “normal” purchases or sales under SFAS 133. Current and noncurrent commodity contract assets are stated net of applicable credit (collection) and performance reserves totaling $10 million and $9 million at June 30, 2007 and December 31, 2006, respectively.Performance reserves are provided for direct, incremental costs to settle the contracts. Commodity contract assets/liabilities at June 30, 2007 include "day one" losses of $30 million associated with contracts entered into in the first six months of 2007 at below market prices.Of this amount, $26 million is related to a natural gas-related option agreement entered into in the first quarter of 2007 and intended to economically hedge exposure to future changes in electricity prices.The losses were recorded as a reduction of revenues, consistent with other mark-to-market gains and losses. Commodity contract assets/liabilities at June 30, 2007 include a "day one" gain of $30 million associated with a long-term power purchase agreement entered into in the second quarter of 2007.The gain was recorded as an increase to revenues, consistent with other mark-to-market gains and losses. 15 Cash Flow Hedge and Other Derivative Assets and Liabilities— Cash flow hedge and other derivative assets and liabilities primarily represent mark-to-market values of commodity contracts that have been designated as cash flow hedges as well as interest rate swap agreements. The change in fair value of derivative assets and liabilities related to cash flow hedges are recorded as other comprehensive income or loss to the extent the hedges are effective; the ineffective portion of the change in fair value is included in net income.A portion of the interest rate swaps have been designated as fair value hedges and the change in fair value of such hedges are recorded as an increase or decrease in the carrying value of the debt (see Note 7); changes in fair value of other interest rate swaps are included in net income. As previously disclosed, a significant portion of natural gas financial instruments entered into to hedge future changes in electricity prices had been designated and accounted for as cash flow hedges.In March 2007, these instruments were dedesignated as cash flow hedges as allowed under SFAS 133.Subsequent changes in the fair value of these instruments are being marked-to-market in net income. A summary of cash flow hedge and other derivative assets and liabilities follows: June 30, December 31, 2007 2006 Current and noncurrent assets: Commodity-related cash flow hedges $ 405 $ 790 Current and noncurrent liabilities: Commodity-related cash flow hedges $ 20 $ 22 Debt-related interest rate swap 3 5 Total $ 23 $ 27 Other Cash Flow Hedge Information— Texas Competitive Holdings experienced cash flow hedge ineffectiveness of $1 million in net losses and $57 million in net gains for the three and six month periods ended June 30, 2007, respectively.For the corresponding periods of 2006, the amounts were $147 million and $134 million in net gains, respectively.These amounts are pretax and are reported in revenues. The net effect of recording unrealized mark-to-market gains and losses arising from hedge ineffectiveness (versus recording gains and losses upon settlement) includes the above amounts as well as the effect of reversing unrealized ineffectiveness gains and losses recorded in previous periods to offset realized gains and losses in the current period.Such net unrealized effect totaled $5 million in net losses and $37 million in net gains for the three and six month periods ended June 30, 2007, respectively, and $151 million and $150 million in net gains for the three and six month periods ended June 30, 2006, respectively. As of June 30, 2007, commodity positions accounted for as cash flow hedges, which represent a small portion of economic hedge positions, reduce exposure to variability of future cash flows from future revenues or purchases through 2010. Cash flow hedge amounts reported in the Condensed Statements of Consolidated Comprehensive Income exclude period net gains and losses associated with cash flow hedges settled within the periods presented.These amounts totaled $5 million and $16 million in after-tax net losses for the three and six month periods ended June 30, 2007, respectively, and $14 million and $18 million in after-tax net gains for the three and six month periods ended June 30, 2006, respectively. Texas Competitive Holdings expects that $46 million of after-tax net gains related to cash flow hedges included in accumulated other comprehensive income will be reclassified into net income during the next twelve months as the related hedged transactions are settled and affect net income.Of this amount, $50 million in gains relate to commodity hedges and $4 million in losses relate to debt-related hedges. 16 11.RELATED–PARTY TRANSACTIONS The following represent the significant related-party transactions of Texas Competitive Holdings: · In December 2006, Texas Competitive Holdings transferred all of its employees and its employee-related assets and liabilities, including pension and other postretirement employee benefit obligations, to new employee services subsidiaries of TXU Corp.Employees of these services subsidiaries are engaged in the business activities of Texas Competitive Holdings, and their services are billed to Texas Competitive Holdings at cost.The costs totaled $117 million and $262 million for the three and six month periods ended June 30, 2007, respectively.Classifications of the billed costs in Texas Competitive Holdings’ income statement are consistent with prior reporting. · Texas Competitive Holdings incurs electricity delivery fees charged by Oncor Electric Delivery.These fees totaled $232 million and $285 million for the three months ended June 30, 2007 and 2006, respectively, and $498 million and $554 million for the six months ended June 30, 2007 and 2006, respectively. · Oncor Electric Delivery’s bankruptcy-remote financing subsidiary has issued securitization bonds to recover generation-related regulatory assets through a transition surcharge to its customers.Oncor Electric Delivery’s incremental income taxes related to the transition surcharges it collects are being reimbursed by Texas Competitive Holdings.Therefore, Texas Competitive Holdings’ financial statements reflect a noninterest bearing note payable to Oncor Electric Delivery of $340 million ($33 million reported as current liabilities) at June 30, 2007 and $356 million ($33 million reported as current liabilities) at December 31, 2006. · Texas Competitive Holdings reimburses Oncor Electric Delivery for interest expense on Oncor Electric Delivery’s bankruptcy-remote financing subsidiary’s securitization bonds.This interest expense totaled $12 million and $13 million for the three months ended June 30, 2007 and 2006, respectively, and $25 million and $27 million for the six months ended June 30, 2007 and 2006, respectively. · Current and noncurrent advances to parent totaled $3.4 billion at June 30, 2007 (all reported as current) and $3.1 billion at December 31, 2006 ($700 million reported as noncurrent).The average daily balances of the advances to parent totaled $3.2 billion and $1.6 billion during the three months ended June 30, 2007 and 2006, respectively.Interest income earned on the advances totaled $51 million and $22 million for the three months ended June 30, 2007 and 2006, respectively.The weighted average annual interest rates were 6.4% and 5.3% for the three months ended June 30, 2007 and 2006, respectively.The average daily balances of the advances to parent totaled $3.1 billion and $1.2 billion during the six months ended June 30, 2007 and 2006, respectively.Interest income earned on the advances totaled $95 million and $32 million for the six months ended June 30, 2007 and 2006, respectively.The weighted average annual interest rates were 6.1% and 5.2% for the six months ended June 30, 2007 and 2006, respectively. · In December 2005, Texas Competitive Holdings received a $1.5 billion note receivable from TXU Corp. in partial settlement of outstanding advances to parent.The note carries interest at a rate based on the weighted average cost of Texas Competitive Holdings' short-term borrowings. Interest income related to this note totaled $24 million and $19 million for the three months ended June 30, 2007 and 2006, respectively, and $46 million and $39 million for the six months ended June 30, 2007 and 2006, respectively. · A TXU Corp. subsidiary charges Texas Competitive Holdings for financial, accounting, environmental and other administrative services at cost.These costs, which are primarily reported in SG&A expenses, totaled $16 million and $15 million for the three months ended June 30, 2007 and 2006, respectively, and $29 million and $35 million for the six months ended June 30, 2007 and 2006, respectively. 17 · Under Texas regulatory provisions, the trust fund for decommissioning the Comanche Peak nuclear generation facility, reported in investments on Texas Competitive Holdings’ balance sheet, is funded by a delivery fee surcharge billed to REPs by Oncor Electric Delivery and remitted to Texas Competitive Holdings, with the intent that the trust fund assets will be sufficient to fund the decommissioning liability, reported in noncurrent liabilities on Texas Competitive Holdings’ balance sheet.Income and expenses associated with the trust fund and the decommissioning liability incurred by Texas Competitive Holdings are offset by a net change in the intercompany receivable/payable with Oncor Electric Delivery, which in turn results in a change in the net regulatory asset/liability.The regulatory liability, which totaled $26 million and $17 million at June 30, 2007 and December 31, 2006, respectively, is reported on Oncor Electric Delivery’s balance sheet, represents the excess of the trust fund balance over the decommissioning liability. · Distributions and discount amortization (both reported as interest expense) related to Texas Competitive Holdings’ exchangeable preferred membership interests held entirely by subsidiaries of TXU Corp. totaled $22 million for the three months ended June 30, 2006 and $45 million for the six months ended June 30, 2006.Effective September 30, 2006, these securities were recapitalized into common equity membership interests. · In March 2006, US Holdings completed the purchase of the owner participant interest in a trust that leases combustion turbines to Texas Competitive Holdings.The trust was consolidated by US Holdings at December 31, 2005.In 2004, Texas Competitive Holdings impaired the lease because Texas Competitive Holdings had ceased using certain of the combustion turbines for its own benefit and recorded the related liability representing the discounted amount of future lease payments less estimated sublease proceeds.The liability totaled $44 million ($6 million reported as due currently) at June 30, 2007 and $50 million ($14 million reported as due currently) at December 31, 2006.Texas Competitive Holdings’ lease expense for the trust’s other combustion turbines that it continues to operate for its own benefit totaled $3 million for both the three months ended June 30, 2007 and 2006 and $5 million for both the six months ended June 30, 2007 and 2006.These expenses are reported as operating costs. · Texas Competitive Holdings has a 53.1% limited partnership interest, with a carrying value of $11 million and $14 million at June 30, 2007 and December 31, 2006, respectively, in a TXU Corp. subsidiary holding Capgemini-related assets.Equity losses related to this interest totaled $2 million for both the three months ended June 30, 2007 and 2006 and $3 million and $5 million for the six months ended June 30, 2007 and 2006, respectively.These losses primarily represent amortization of software assets held by the subsidiary.The equity losses are reported as other deductions. · TXU Corp. files a consolidated federal income tax return, and federal income taxes are allocated to subsidiaries based on their respective taxable income or loss.As a result, Texas Competitive Holdings had an income tax payable to TXU Corp. of $48 million and $533 million as of June 30, 2007 and December 31, 2006, respectively. · In the second quarter of 2006, Texas Competitive Holdings began charging TXU DevCo for employee services related to the development of generation facilities in Texas.These charges totaled $0.6 million and $0.7 million for the three months ended June 30, 2007 and 2006, respectively, and $1.4 million and $0.7 million for the six months ended June 30, 2007 and 2006, respectively.These charges are largely reflected as a reduction in Texas Competitive Holdings’ SG&A expenses. See Note 5 for information regarding the accounts receivable securitization program and related subordinated notes receivable from TXU Receivables Company and Note 9 for cash distributions to US Holdings. 18 12.SUPPLEMENTARY FINANCIAL INFORMATION Interest Expense and Related Charges— Three Months Ended June30, Six Months Ended June30, 2007 2006 2007 2006 Interest $ 111 $ 86 $ 200 $ 166 Distributions on exchangeable preferred membership interests (a) ― 17 ― 34 Amortization of discount and debt issuance costs 4 7 6 14 Interest capitalized in accordance with SFAS 34 (7 ) (8 ) (16 ) (12 ) Total interest expense and related charges $ 108 $ 102 $ 190 $ 202 (a) Effective September 30, 2006, Texas Competitive Holdings’ exchangeable preferred membership interests, which were held entirely by subsidiaries of TXU Corp., were recapitalized into common equity membership interest of Texas Competitive Holdings. Restricted Cash — Balance Sheet Classification At June30, 2007 At December 31, 2006 Current Assets Noncurrent Assets Current Assets Noncurrent Assets Pollution control revenue bond funds held by trustee $ 1 $ 102 $ ― $ 241 All other ― ― 3 ― Total restricted cash $ 1 $ 102 $ 3 $ 241 Inventories by Major Category — June 30, December 31, 2007 2006 Materials and supplies $ 115 $ 112 Fuel stock 97 94 Natural gas in storage 110 75 Environmental energy credits and emission allowances 35 25 Total inventories $ 357 $ 306 Investments — June30, December 31, 2007 2006 Nuclear decommissioning trust $ 474 $ 447 Land 33 33 Investment in affiliate holding Capgemini-related assets 11 14 Miscellaneous other 1 2 Total investments $ 519 $ 496 Property, Plant and Equipment —As of June 30, 2007 and December 31, 2006, property, plant and equipment of $10.1 billion and $9.9 billion, respectively, is stated net of accumulated depreciation and amortization of $8.4 billion and $8.2 billion, respectively. 19 Asset Retirement Obligations — These liabilities primarily relate to nuclear generation plant decommissioning, land reclamation related to lignite mining, removal of lignite/coal-fueled plant ash treatment facilities and generation plant asbestos removal and disposal costs.There is no earnings impact with respect to the recognition of the asset retirement costs for nuclear decommissioning, as all costs are recoverable through the regulatory process as part of Oncor Electric Delivery’s rate setting. The following table summarizes the changes to the asset retirement liability, reported in other noncurrent liabilities and deferred credits in the consolidated balance sheet, during the six months ended June 30, 2007: Asset retirement liability at December 31, 2006 $ 585 Additions: Accretion 19 Reductions: Mining reclamation cost adjustments (2 ) Mining reclamation payments (13 ) Asset retirement liability at June 30, 2007 $ 589 Intangible Assets— Intangible assets other than goodwill are comprised of the following: As of June 30, 2007 As of December 31, 2006 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Net Amount Amortization Net Intangible assets subject to amortization included in property, plant and equipment: Capitalized software placed in service $ 25 $ 7 $ 18 $ 14 $ 5 $ 9 Land easements 2 1 1 2 1 1 Total $ 27 $ 8 $ 19 $ 16 $ 6 $ 10 Aggregate amortization expense for intangible assets totaled $1 million and $0.7 million for the three months ended June 30, 2007 and 2006, respectively.Aggregate amortization expense for intangible assets totaled $2 million and $1 million for the six months ended June 30, 2007 and 2006, respectively.At June 30, 2007, the weighted average remaining useful lives of capitalized software and land easements were 6 years and 54 years, respectively.The estimated aggregate amortization expense for each of the five succeeding fiscal years from December 31, 2006 is as follows: Year Amortization Expense 2007 $ 6 2008 4 2009 2 2010 1 2011 1 Goodwill (net of accumulated amortization) as of June 30, 2007 and December 31, 2006 totaled $517 million. 20 Pension and OPEBs— Texas Competitive Holdings bears a portion of the costs of the pension and OPEB plans sponsored by TXU Corp., which provide pension and benefits through either a defined benefit or cash balance plan, and certain health care and life insurance benefits to eligible personnel engaged in Texas Competitive Holdings’ business activities and their eligible dependents upon the retirement of such personnel from TXU Corp.The allocated pension and OPEB costs applicable to Texas Competitive Holdings totaled $3 million and $4 million for the three month periods ended June 30, 2007 and 2006, respectively, and $10 million and $9 million for the six month periods ended June 30, 2007 and 2006, respectively. The discount rate reflected in net pension and OPEB costs is 5.90% in 2007.The expected rate of return on plan assets reflected in the 2007 cost amounts is 8.75% for the pension plan and 8.67% for OPEBs. Supplemental Cash Flow Information— Six Months Ended June 30, 2007 2006 Cash payments (receipts) related to continuing operations: Interest (net of amounts capitalized) $ 174 $ 195 Income taxes $ 880 $ (246 ) Noncash investing and financing activities: Noncash construction expenditures (a) $ 28 $ 26 Net transfer of property from TXU DevCo $ 7 $ ― Noncash contribution of pension-related assets $ ― $ (8 ) (a) Represents end of period accruals. 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Member of Texas Competitive Electric Holdings Company LLC: We have reviewed the accompanying condensed consolidated balance sheet of Texas Competitive Electric Holdings Company LLC and subsidiaries (formerly TXU Energy Company LLC) (the “Company”) as of June 30, 2007, and the related condensed statements of consolidated income and comprehensive income for the three-month and six-month periods ended June 30, 2007 and 2006, and of cash flows for the six-month periods ended June 30, 2007 and 2006.These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Company as of December 31, 2006, and the related statements of consolidated income, comprehensive income, membership interests, and cash flows for the year then ended (not presented herein); and in our report dated March 1, 2007, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2006 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Deloitte & Touche LLP Dallas, Texas August 9, 2007 22 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Business Texas Competitive Holdings (formerly TXU Energy Company LLC) is a wholly-owned subsidiary of TXU US Holdings Company (US Holdings), which is a wholly-owned subsidiary of TXU Corp.While Texas Competitive Holdings is a wholly-owned subsidiary of TXU Corp. and US Holdings, Texas Competitive Holdings is a separate legal entity from TXU Corp. and US Holdings and all of their other affiliates with its own assets and liabilities.Texas Competitive Holdings is a holding company whose subsidiaries are engaged in competitive market activities consisting of electricity generation, retail electricity sales to residential and business customers, wholesale energy sales and purchases as well as commodity risk management and trading activities, all largely in Texas.In addition, subsidiaries of Texas Competitive Holdings are now developing certain new generation units (see discussion below under “Texas Generation Facilities Development Program”).Texas Competitive Holdings is managed as an integrated business, therefore, there are no reportable operating segments. On February 25, 2007, TXU Corp. entered into a Merger Agreement under which an investor group led by Kohlberg Kravis Roberts & Co. and Texas Pacific Group (Sponsors) is expected to acquire TXU Corp. if the relevant conditions to closing are satisfied (Proposed Merger). Recent Developments Proposed Merger ─ The following is as disclosed in the TXU Corp. quarterly report on Form 10-Q for thequarterly periodended June 30, 2007: In connection with the Proposed Merger, Mr. Wilder, TXU Corp.'s Chairman and Chief Executive Officer, has advised the Board of Directors that he will not be remaining with TXU Corp. following the Proposed Merger.However, in the event the Proposed Merger does not close, he will remain as Chairman and Chief Executive Officer of TXU Corp. to ensure the continuity of the corporate management team and to oversee TXU Corp.'s business and the implementation of an alternative strategy to the Proposed Merger. The Merger Agreement contains a "go-shop" provision that gave TXU Corp. the right to solicit competing proposals until April 16, 2007.The "go-shop" process conducted on behalf of TXU Corp. by an independent financial advisor to the TXU Corp. Board of Directors has ended, and TXU Corp.'s Board of Directors determined that no proposal was received that could reasonably be expected to result in a proposal superior to the Proposed Merger. TXU Corp. and the Sponsors are continuing their efforts to complete the Proposed Merger.In April 2007, TXU Generation Company LP filed an application with the NRC for the indirect transfer of control of the operating licenses relating to its Comanche Peak nuclear generation units.The receipt of the required NRC approval is a condition to the parties’ respective obligations to complete the Proposed Merger.The time period for third party intervention in respect of the NRC application expired in July 2007 without notice of any intervention in opposition to the transaction. In May 2007, Oncor Electric Delivery, TXU Portfolio Management and Texas Energy Future Holdings Limited Partnership (TEF), the holding company formed by the Sponsors to acquire TXU Corp., filed with the FERC an application for the indirect transfer of control of certain FERC jurisdictional assets (principally the direct current interconnection between ERCOT and the Southwest Power Pool and TXU Portfolio Management's power marketer license).The receipt of FERC approval under Section 203 of the Federal Power Act is a condition to the parties’ respective obligations to complete the Proposed Merger.The time period for third party intervention in respect of the FERC application expired in June 2007 without notice of any intervention in opposition to the transaction. 23 In June 2007, TXU Corp. and the Sponsors filed required documents pursuant to the Hart-Scott-Rodino Act with the U.S. Department of Justice and the Federal Trade Commission.TXU Corp. received notification on July 16, 2007 that the required waiting period under the Hart-Scott-Rodino Act had ended.No further action is required by TXU Corp. and the Sponsors.The requirements of the Hart-Scott-Rodino Act will be satisfied if the Proposed Merger is completed within one year from the end of the waiting period.Although the waiting period has ended, the US Department of Justice, the Federal Trade Commission or others could take action under the antitrust laws with respect to the Proposed Merger, including seeking to enjoin the completion of, rescind or conditionally approve the Proposed Merger. TXU Corp. has received approvals from the Federal Communication Commission for the transfer of radio and point-to-point private microwave licenses. TXU Corp. has scheduled its annual shareholders' meeting and shareholder vote on the Proposed Merger for September 7, 2007.Assuming shareholder approval and required regulatory approvals are obtained, the Proposed Merger is expected to close in the fourth quarter of 2007. In April 2007, Oncor Electric Delivery and TEF filed an application with the Commission under Section 14.101 of PURA requesting that the Commission make a determination that the transaction as it relates to Oncor Electric Delivery is in the public interest.While the filing of this application is not a condition to closing of the Proposed Merger, Oncor Electric Delivery and TEF are cooperating with the Commission in its review of the Proposed Merger as it relates to Oncor Electric Delivery. As part of TXU Corp.'s plan to further differentiate its businesses (which is expected even if the Proposed Merger does not close), in July 2orp.’s generation, wholesale and generation facility development operations began doing business under the "Luminant" brand name.No organizational or other operational changes were announced or implemented as part of the brand name change.The retail electricity operations retain the "TXU Energy" brand name. Texas Generation Facilities Development Program ─On June 13, 2007, TCEQ voted to approve the air permit for the two lignite/coal-fueled generation facilities at Oak Grove and construction of these two units has commenced.The development of a third lignite/coal-fueled generation unit (Sandow) is currently being executed by a subsidiary of TXU Corp. and not Texas Competitive Holdings. Also see Note 8 to Financial Statements. Nuclear Generation Development ─As previously disclosed, TXU Corp. planned to file applications for combined construction and operating licenses for 2,000 to 6,000 MW of new nuclear generation capacity at one to three sites in Texas.In order to focus effort and investment on the site that TXU Corp. believes has the highest potential, TXU Corp. is proceeding with the preparation of a combined license application for two new nuclear generation facilities, each with approximately 1,700 MW (gross capacity), at its existing Comanche Peak nuclear generation site and is not actively pursuing development of additional sites.Although TXU Corp. may select to develop additional sites at a later date subsequent to closing of the Proposed Merger, no work is being done on the development of nuclear generation facilities at additional sites at this time and there is no schedule for the submittal of additional combined license applications.It is currently anticipated that these new units would be developed by Texas Competitive Holdings or its subsidiaries. Integrated Gasification Combined Cycle (IGCC) Demonstration Plants ─ In March 2007, TXU Corp. and the Sponsors announced their intention to explore the development of two IGCC commercial demonstration plants to be located in Texas and expects to issue a request for proposal from companies offering coal gasification technologies with carbon dioxide capture.It is currently anticipated that these new units would be developed by Texas Competitive Holdings or its subsidiaries. 24 Long-term Hedging Program ─In October 2005, TXU Corp. initiated a long-term hedging program designed to reduce exposure to changes in future electricity prices due to changes in the price of natural gas.Under the program, subsidiaries of Texas Competitive Holdings and TXU DevCo have entered into market transactions involving natural gas-related financial instruments.As of July 31, 2007, these subsidiaries have effectively sold forward2.2 billion MMBtu of natural gas (an equivalent of approximately 260,000 GWh at an assumed 8.5 market heat rate) over the period 2007 to 2013 at average annual prices ranging from $7 per MMBtu to $9 per MMBtu.Of this total hedge position, subsidiaries of Texas Competitive Holdings have entered into transactions representing 1.2 billion MMBtu of natural gas. As previously disclosed, a significant portion of the instruments under the long-term hedging program had been designated as cash flow hedges.In March 2007, these instruments were dedesignated as allowed under SFAS 133.Changes in fair value of these hedges that were deferred in Texas Competitive Holdings' accumulated other comprehensive income totaled $136 million in pretax gains at the time of the dedesignation, and this amount is expected to be reclassified to net income as the related forecasted transactions settle.Subsequent changes in the fair value of these instruments are being marked-to-market in net income, which has and could continue to result in significantly increased volatility in reported earnings.Based on the size of the long-term hedging program as of July 31, 2007, a $1.00/MMBtu change in natural gas prices would result in the recognition by Texas Competitive Holdings of approximately $1.2 billion in pretax unrealized mark-to-market gains or losses. In the first quarter of 2007, Texas Competitive Holdings entered into a natural gas-related option agreement that resulted in a “day one” loss of $26 million.The "day one" loss essentially represents the discount to transact this position given its size and long dating. The hedging transactions executed by TXU DevCo are secured by a first-lien security interest in the two lignite/coal-fueled generation units at Texas Competitive Holdings' Big Brown plant and are also guaranteed by Texas Competitive Holdings.Upon certain events, including the closing of the Proposed Merger, these hedging transactions will be transferred to Texas Competitive Holdings (or one of its subsidiaries) and will be supported by a first-lien security interest in Texas Competitive Holdings' assets. Retail Pricing─ In May 2007, TXU Corp. and the Sponsors announced that residential price cuts provided by TXU Energy Retail subsequent to the announcement of the Proposed Merger would total 15% (5% of which would only be implemented upon consummation of the Proposed Merger), which represents a five percentage point increase over the previously announced price discount program.The specifics of this price discount program and other pricing activities are as follows: · a six percent price discount effective with March 27, 2007 meter reads to those existing residential customers in the historical service territory with month-to-month service plans and a rate equivalent to the former price-to-beat rate; · an additional four percent price discount to the same class of customers as above effective with June 8, 2007 meter reads; · an additional five percent price discount to such customers upon closing of the Proposed Merger; · protection against price increases above the rates in effect prior to the four percent discount described above for bills based on meter readings through September 30, 2008 (excluding increases in response to a change in law or regulatory charges); · protection against price increases above the rates prior to the six percent discount described above for bills based on meter readings ending between October 1, 2008 and December 31, 2009 (excluding increases in response to a change in law or regulatory charges); · upon closing of the Proposed Merger, protection against price increases at the full fifteen percent discounted level through December 2008 (excluding increases in response to a change in law or regulatory charges); and · the remaining customer appreciation bonus of $25 to be applied to residential customers' bills in August 2007 under the previously announced customer appreciation bonus program, in addition to the $25 bonuses provided in each of the November 2006, February 2007 and May 2007 bill cycles (for residential customers who were receiving service as of October 29, 2006 and living in areas where TXU Energy Retail offered its price-to-beat rate). 25 RESULTS OF OPERATIONS Sales Volume Data Three Months Ended Six Months Ended June 30, June 30, 2007 2006 Change % 2007 2006 Change % Sales volumes: Retail electricity sales volumes (GWh): Historical service territory: Residential 5,072 6,825 (25.7 ) 10,719 12,057 (11.1 ) Small business (a) 1,537 2,068 (25.7 ) 3,180 3,795 (16.2 ) Total historical service territory 6,609 8,893 (25.7 ) 13,899 15,852 (12.3 ) Other territories: Residential 1,010 1,018 (0.8 ) 1,748 1,629 7.3 Small business (a) 204 169 20.7 368 301 22.3 Total other territories 1,214 1,187 2.3 2,116 1,930 9.6 Large business and other customers 3,653 3,552 2.8 7,043 6,785 3.8 Total retail electricity 11,476 13,632 (15.8 ) 23,058 24,567 (6.1 ) Wholesale electricity sales volumes 9,290 7,852 18.3 17,977 15,705 14.5 Net sales (purchases) of balancing electricity to/from ERCOT 302 (267 ) ─ 626 1,165 (46.3 ) Total sales volumes 21,068 21,217 (0.7 ) 41,661 41,437 0.5 Average volume (kWh) per retail customer (b): Residential 3,299 4,012 (17.8 ) 6,731 6,975 (3.5 ) Small business 6,676 7,990 (16.4 ) 13,476 14,460 (6.8 ) Large business and other customers 100,336 70,256 42.8 175,727 130,966 34.2 Weather (service territory average) – percent of normal (c): Percent of normal: Cooling degree days 85.3 % 131.0 % 88.8 % 135.9 % (a) Customers with demand of less than 1 MW. (b) Calculated using average number of customers for period. (c) Weather data is obtained from Weatherbank, Inc., an independent company that collects and archives weather data from reporting stations of the National Oceanic and Atmospheric Administration (a federal agency under the US Department of Commerce). 26 Customer Count Data June 30, 2007 2006 Change % Customer counts: Retail electricity customers (end of period and in thousands) (a): Historical service territory: Residential 1,560 1,716 (9.1 ) Small business (b) 248 271 (8.5 ) Total historical service territory 1,808 1,987 (9.0 ) Other territories: Residential 273 227 20.3 Small business (b) 11 7 57.1 Total other territories 284 234 21.4 All territories: Residential 1,833 1,943 (5.7 ) Small business (b) 259 278 (6.8 ) Total all territories 2,092 2,221 (5.8 ) Large business and other customers 36 49 (26.5 ) Total retail electricity customers 2,128 2,270 (6.3 ) (a) Based on number of meters. (b) Customers with demand of less than 1MW. 27 Revenue and Market Share Data Three Months Ended Six Months Ended June 30, June 30, 2007 2006 Change % 2007 2006 Change % Operating revenues: Retail electricity revenues: Historical service territory: Residential $ 700 $ 1,008 (30.6 ) $ 1,484 $ 1,753 (15.3 ) Small business (a) 230 309 (25.6 ) 468 566 (17.3 ) Total historical service territory 930 1,317 (29.4 ) 1,952 2,319 (15.8 ) Other territories: Residential 141 160 (11.9 ) 249 248 0.4 Small business (a) 26 20 30.0 46 36 27.8 Total other territories 167 180 (7.2 ) 295 284 3.9 Large business and other customers 343 339 1.2 657 655 0.3 Total retail electricity revenues 1,440 1,836 (21.6 ) 2,904 3,258 (10.9 ) Wholesale electricity revenues 535 479 11.7 982 956 2.7 Net sales (purchaes) of balancing electricity to/from ERCOT ─ (32 ) ─ 9 26 (65.4 ) Net gains (losses) from risk management and trading activities (159 ) 106 ─ (638 ) 62 ─ Other operating revenues 73 79 (7.6 ) 154 176 (12.5 ) Total operating revenues $ 1,889 $ 2,468 (23.5 ) $ 3,411 $ 4,478 (23.8 ) Risk management and trading activities: Realized net gains (losses) on settled positions (b) $ 35 $ (38 ) $ 112 $ (86 ) Reversal of prior periods' unrealiazed net (gains) losses on positions settled in current period (21 ) 2 (13 ) 38 Other unrealized net gains (losses), including cash flow hedge ineffectiveness (173 ) 142 (737 ) 110 Total net gains (losses) $ (159 ) $ 106 $ (638 ) $ 62 Average revenues per MWh: Residential $ 138.36 $ 148.85 (7.0 ) $ 139.01 $ 146.23 (4.9 ) Estimated share of ERCOT retail markets (c): Historical service territory: Residential 62 % 69 % Small business 61 % 68 % Total ERCOT: Residential 35 % 38 % Small business 25 % 28 % Large business and other customers 11 % 17 % (a) Customers with demand of less than 1 MW. (b) Includes physical commodity trading activity not subject to mark-to-market accounting of $5 million in net losses in the second quarter of both 2007 and 2006, and $6 million and $15 million in net losses in the six months ended June 30, 2007 and 2006, respectively. (c) Based on number of meters.Estimated market share is based on the number of customers that have choice. 28 Production, Purchased Power and Delivery Cost Data Three Months Ended Six Months Ended June 30, June 30, 2007 2006 Change % 2007 2006 Change % Fuel, purchased power costs and delivery fees ($ millions): Nuclear fuel $ 21 $ 22 (4.5 ) $ 39 $ 43 (9.3 ) Lignite/coal 152 113 34.5 290 229 26.6 Total baseload fuel 173 135 28.1 329 272 21.0 Natural gas fuel and purchased power 435 421 3.3 818 689 18.7 Other costs 71 50 42.0 144 122 18.0 Fuel and purchased power costs 679 606 12.0 1,291 1,083 19.2 Delivery fees 291 337 (13.6 ) 609 650 (6.3 ) Total $ 970 $ 943 2.9 $ 1,900 $ 1,733 9.6 Fuel and purchased power costs (which excludes generation plant operating costs) per MWh: Nuclear fuel $ 4.64 $ 4.25 9.2 $ 4.55 $ 4.24 7.3 Lignite/coal (a) $ 16.14 $ 12.67 27.4 $ 15.62 $ 12.33 26.7 Natural gas fuel and purchased power $ 62.86 $ 63.40 (0.9 ) $ 61.37 $ 61.76 (0.6 ) Delivery fees per MWh $ 24.90 $ 24.51 1.6 $ 25.94 $ 26.18 (0.9 ) Production and purchased power volumes (GWh): Nuclear 4,492 5,098 (11.9 ) 8,555 10,178 (15.9 ) Lignite/coal 10,211 10,044 1.7 20,197 20,918 (3.4 ) Total baseload generation 14,703 15,142 (2.9 ) 28,752 31,096 (7.5 ) Natural gas-fueled generation 633 1,350 (53.1 ) 1,382 1,539 (10.2 ) Purchased power 6,287 5,291 18.8 11,957 9,616 24.3 Total energy supply 21,623 21,783 (0.7 ) 42,091 42,251 (0.4 ) Less line loss and power imbalances 555 566 (1.9 ) 430 814 (47.2 ) Net energy supply volumes 21,068 21,217 (0.7 ) 41,661 41,437 0.5 Baseload capacity factors (%): Nuclear 89.6 % 102.0 % (12.2 ) 85.8 % 102.3 % (16.1 ) Lignite/coal 85.9 % 82.4 % 4.2 86.6 % 86.4 % 0.2 Total baseload 87.0 % 88.0 % (1.1 ) 86.3 % 90.9 % (5.1 ) (a) Includes depreciation and amortization of lignite mining assets, which is reported in the depreciation and amortization expense line item, but is part of overall fuel costs. 29 Three Months Ended June 30, 2007 Compared to Three Months Ended June 30, 2006 Operating revenues decreased $579 million, or 23%, as follows: Three Months Ended June 30, 2007 2006 Increase (Decrease) Retail electricity revenues $ 1,440 $ 1,836 $ (396 ) Wholesale electricity revenues 535 479 56 Wholesale balancing activities ─ (32 ) 32 Net gains (losses) from risk management and trading activities (159 ) 106 (265 ) Other operating revenues 73 79 (6 ) Total operating revenues $ 1,889 $ 2,468 $ (579 ) The $396 million, or 22%, decrease in retail electricity revenues reflected the following: · Lower retail volumes contributed $290 million to the revenue decrease.Residential and small business volumes in the historical service territory decreased 26% reflecting cooler, below normal weather that drove an 18% decrease in average consumption per customer and the effects of a net loss of customers due to competitive activity. · Lower average pricing (including customer mix effects) contributed $106 million to the revenue decrease.Lower average retail pricing reflected new competitive product offerings, the effect of a six percent price discount, effective with meter reads on March 27, 2007, and an additional four percent price discount, effective with meter reads on June 8, 2007, to those residential customers in the historical service territory with month-to-month service plans and a rate equivalent to the former price-to-beat rate.Average prices in the large business market decreased 2% primarily reflecting a change in customer mix. · Total retail electricity customer counts at June 30, 2007 declined 6% from June 30, 2006.Total residential and small business customer counts in the historical service territory declined 9% and in all combined territories declined 6%. Wholesale electricity revenues increased $56 million, or 12%. Volume growth of 18% contributed $88 million to the increase, which was partially offset by a $32 million pricing impact as average wholesale prices declined 6% reflecting lower natural gas prices.The volume growth was due in part to the decline in retail volumes associated with competitive activity. Wholesale balancing activity comparisons are not meaningful because the activity represents intraday purchases and sales transactions with ERCOT for real-time balancing purposes, as measured in 15-minute intervals, that are highly variable. 30 Results from risk management and trading activities include realized and unrealized gains and losses associated with financial instruments used for economic hedging and trading purposes, as well as gains and losses on physical sales and purchases of commodities for trading purposes.Because most of the hedging and risk management activities are intended to mitigate the risk of future commodity price movements on revenues and fuel and purchased power costs, the changes in such results should not be viewed in isolation, but rather taken together with the effects of pricing and cost changes on gross margin.Following is an analysis of activities in the second quarter of 2007: Results associated with the long-term hedging program · $239 million in unrealized mark-to-market net losses, which includes $225 million in net losses on unsettled positions and $14 million in net losses that represent reversals of previously recorded unrealized net gains on positions settled in the current period; · $3 million in unrealized cash flow hedge ineffectiveness net losses that represent reversals of previously recorded unrealized net gains on positions settled in the current period; and · $34 million in realized net gains, which offset hedged electricity revenues recognized in the current period. Results associated with other risk management and trading activities · $33 million in unrealized net gains on economic hedge positions, which includes $40 million in net gains on unsettled positions and $7 million in net losses that represent reversals of previously recorded unrealized net gains on positions settled in the current period; · $30 million "day one" gain on a long-term power purchase agreement; and · $14 million in other net losses, including unrealized losses on commodity trading positions. 31 Gross Margin Three Months Ended June 30, 2007 % of Revenue 2006 % of Revenue Operating revenues $ 1,889 100 % $ 2,468 100 % Costs and expenses: Fuel, purchased power costs and delivery fees 970 51 943 38 Generation plant operating costs 168 9 152 6 Depreciation and amortization 79 4 83 4 Gross margin $ 672 36 % $ 1,290 52 % Gross margin is considered a key operating metric as its changes measure the effect of movements in sales volumes and pricing versus the variable and fixed costs to generate, purchase and deliver electricity. Gross margin decreased $618 million, or 48%, to $672 million in 2007.The decrease reflected a 26% decrease in residential and small business volumes in the historical service territory and lower retail electricity average pricing driven by residential price discounts and $265 million in an unfavorable change in results from risk management and trading activities.Lower gross margin also reflected higher average cost of electricity sold due to a 12% decrease in nuclear generation volumes and increased purchased power volumes.In addition, average fuel cost per MWh generated increased 5% as the impact of inefficiencies in lignite mining operations due to significantly above normal rainfall was partially offset by the favorable effect of lower utilization of natural gas-fueled plants. The decline in nuclear generation volumes was due to a planned refueling and major maintenance outage for one of the two Comanche Peak units.Maintenance work during the 55-day outage, which ended in late April 2007, included the replacement of the unit's steam generators and reactor vessel head. Gross margin as a percent of revenues decreased 16 percentage points to 36%.The decline reflected: · the effect of results from risk management and trading activities, including unrealized mark-to-market losses on positions in the long-term hedging program (seven percentage point margin decrease); · the effect of a decrease in residential and small business sales volumes and an increase in wholesale sales volumes (four percentage point margin decrease); · the effect of lower average retail electricity pricing (two percentage point margin decrease); and · the effect of lower generation volumes and higher purchased power volumes (one percentage point margin decrease). Operating costs increased $16 million, or 11%, to $168 million in 2007.The increase reflected: · $6 million in higher generation maintenance costs largely due to the scheduled outage of one of the nuclear generation units; · $6 million in higher insurance costs, principally property-related; and · $5 million in higher property taxes reflecting higher valuations for 2007, partially offset by $7 million in lower costs associated with the outsourcing of certain generation technical support services. Depreciation and amortization (consisting almost entirely of amounts related to generation plants shown in the gross margin table above) decreased $3 million, or 4%, to $81 million primarily reflecting lower depreciation due to the impairment of natural gas-fueled generation plants in the second quarter of 2006. 32 SG&A expenses increased $26 million, or 21%, to $147 million in 2007.The increase reflected: · $12 million in increased retail marketing expenses; · $8 million in higher salary and benefit costs primarily driven by an increase in staffing in retail operations; · $6 million in higher professional fees primarily for marketing/strategic projects and retail billing and customer care systems enhancements; · $2 million in higher incentive compensation expense; and · $2 million in increased contributions primarily for the Energy Aid (low-income customer assistance) program, partially offset by $3 million in lower bad debt expense driven by a decrease in delinquencies and lower accounts receivable balances due to the milder winter weather. Other deductions totaled $10 million in 2007 and $205 million in 2006.The 2006 amount included a $198 million impairment charge related to natural gas-fueled generation plants.See Note 4 to Financial Statements for additional detail. Interest income increased $40 million to $85 million in 2007 reflecting $21 million due to higher average advances to affiliates and $19 million due to higher average rates. Interest expense and related charges increased $6 million, or 6%, to $108 million in 2007.The increase reflected $16 million in higher average borrowings and $1 million in decreased capitalized interest, partially offset by $11 million due to lower average rates. Income tax expense totaled $124 million in 2007 compared to $337 million in 2006.Excluding the $30 million deferred tax benefit in 2007 and the $42 million deferred tax charge in 2006 related to the Texas margin tax as described in Note 3 to the Financial Statements, the effective income tax rate was 33.3% in 2007 compared to 33.5% in 2006.(These unusual deferred tax adjustments distort the comparison; they have therefore been excluded for purposes of a more meaningful discussion.)The lower effective rate reflected the impact of the significant unrealized mark-to-market losses partially offset by higher interest accrued related to uncertain tax positions. Net income decreased $204 million to $339 million in 2007 driven by the decline in gross margin and higher SG&A expenses, partially offset by lower other deductions and the Texas margin tax benefit. 33 Six Months Ended June 30, 2007 Compared to Six Months Ended June 30, 2006 Operating revenues decreased $1.1 billion, or 24%, as follows: Six Months Ended June 30, 2007 2006 Increase (Decrease) Retail electricity revenues $ 2,904 $ 3,258 $ (354 ) Wholesale electricity revenues 982 956 26 Wholesale balancing activities 9 26 (17 ) Net gains (losses) from risk management and trading activities (638 ) 62 (700 ) Other operating revenues 154 176 (22 ) Total operating revenues $ 3,411 $ 4,478 $ (1,067 ) The $354 million, or 11%, decrease in retail electricity revenues reflected the following: · Lower retail volumes contributed $200 million to the revenue decrease.Residential and small business volumes in the historical service territory decreased 12% reflecting the effects of a net loss of customers due to competitive activity and lower average consumption per customer of 4% reflecting the cooler, below normal weather in the second quarter of 2007.Large business market volumes increased 4% reflecting a change in customer mix. · Lower average pricing (including customer mix effects) contributed $154 million to the revenue decrease.Lower average retail pricing reflected new competitive product offerings, the effect of a six percent price discount, effective with meter reads on March 27, 2007, and an additional four percent price discount, effective with meter reads on June 8, 2007, to those residential customers in the historical service territory with month-to-month service plans and a rate equivalent to the former price-to-beat rate.Average prices in the large business market decreased 3% primarily reflecting a change in customer mix. · Total retail electricity customer counts at June 30, 2007 declined 6% from June 30, 2006.Total residential and small business customer counts in the historical service territory declined 9% and in all combined territories declined 6%. Wholesale electricity revenues increased $26 million, or 3%.Volume growth of 14% contributed $138 million to the increase, which was partially offset by a $112 million pricing impact as average wholesale prices declined 10% reflecting lower natural gas prices.The volume growth was due in part to the decline in retail volumes associated with competitive activity. Wholesale balancing activity comparisons are not meaningful because the activity represents intraday purchases and sales transactions with ERCOT for real-time balancing purposes, as measured in 15-minute intervals, that are highly variable. 34 Results from risk management and trading activities include realized and unrealized gains and losses associated with financial instruments used for economic hedging and trading purposes, as well as gains and losses on physical sales and purchases of commodities for trading purposes.Because most of the hedging and risk management activities are intended to mitigate the risk of future commodity price movements on revenues and fuel and purchased power costs, the changes in such results should not be viewed in isolation, but rather taken together with the effects of pricing and cost changes on gross margin.Following is an analysis of activities for the six months ended June 30, 2007: Results associated with the long-term hedging program · $744 million in unrealized mark-to-market net losses, which includes $775 million in net losses on unsettled positions and $31 million in net gains that represent reversals of previously recorded unrealized net losses on positions settled in the current period; · $38 million in unrealized cash flow hedge ineffectiveness net gains, which includes $56 million in net gains on unsettled positions and $18 million in net losses that represent reversals of previously recorded unrealized net gains on positions settled in the current period; · $26 million in an unrealized "day one" loss on a large position entered into at below-market prices; and · $93 million in realized net gains, which offset hedged electricity revenues recognized in the current period. Results associated with other risk management and trading activities · $50 million in unrealized net losses on commodity trading positions, which includes $22 million in net losses on unsettled positions and $28 million in net losses that represent reversals of previously recorded unrealized net gains on positions settled in the current period; · $30 million "day one" gain on a long-term power purchase agreement; and · $18 million in other gains, driven by realized net gains on settlement of trading positions. 35 Gross Margin Six Months Ended June 30, 2007 % of Revenue 2006 % of Revenue Operating revenues $ 3,411 100 % $ 4,478 100 % Costs and expenses: Fuel, purchased power costs and delivery fees 1,900 56 1,733 38 Generation plant operating costs 319 9 307 7 Depreciation and amortization 157 5 166 4 Gross margin $ 1,035 30 % $ 2,272 51 % Gross margin decreased $1.2 billion, or 54%, to $1.0 billion in 2007.The decrease reflected a $700 million unfavorable change in results from risk management and trading activities, a 12% decrease in residential and small business volumes in the historical service territory and lower average retail electricity pricing driven by residential price discounts.Lower gross margin also reflected higher average cost of electricity sold due to an 8% decrease in baseload generation volumes and increased purchased power volumes.In addition, average fuel cost per MWh generated increased 23% due primarily to inefficiencies in lignite mining operations caused by significantly above normal rainfall. The decline in baseload generation volumes was primarily due to a planned refueling and major maintenance outage for one of the two Comanche Peak nuclear units, which resulted in a 16% decline in nuclear generation volumes.Maintenance work during the 55-day outage, which ended in late April 2007, included the replacement of the unit's steam generators and reactor vessel head. Gross margin as a percent of revenues decreased 21 percentage points to 30%.The decline reflected: · the effect of results from risk management and trading activities, including net unrealized mark-to-market losses on positions in the long-term hedging program (12 percentage point margin decrease); · the effect of a decrease in residential and small business sales volumes and an increase in wholesale sales volumes (two percentage point margin decrease); · the effect of lower average retail electricity pricing (two percentage point margin decrease); · the effect of lower generation volumes and higher purchased power volumes (two percentage point margin decrease); and · the effect of higher average fuel costs (one percentage point margin decrease). Operating costs increased $12 million, or 4%, to $319 million in 2007.The increase reflected $20 million in higher generation maintenance costs largely due to the scheduled outage of one of the nuclear generation units, partially offset by $11 million in lower costs in 2007 associated with generation technical support outsourcing service agreements. Depreciation and amortization (consisting almost entirely of amounts related to generation plants shown in the gross margin table above) decreased $9 million, or 5%, to $160 million driven by lower depreciation due to the impairment of natural gas-fueled generation plants in the second quarter of 2006 and lower expense associated with mining reclamation obligations. 36 SG&A expenses increased $43 million, or 18%, to $285 million in 2007.The increase reflected: · $18 million in increased retail marketing expenses; · $12 million in higher professional fees primarily for retail billing and customer care systems enhancements and marketing/strategic projects; · $10 million in higher salary and benefit costs primarily driven by an increase in staffing in retail operations; · $7 million in higher costs due to reallocation of Capgemini outsourcing fees; and · $3 million in increased contributions primarily for the Energy Aid (low-income customer assistance) program, partially offset by $6 million in executive severance expense in 2006 (including amounts allocated from parent). Other income totaled $9 million in 2007 and $1 million in 2006.Other deductions totaled $15 million in 2007 and $195 million in 2006.The 2006 amount included a $198 million impairment charge related to natural gas-fueled generation plants.See Note 4 to Financial Statements. Interest income increased $86 million to $162 million in 2007 reflecting $49 million due to higher average advances to affiliates and $37 million due to higher average rates on the advances. Interest expense and related charges decreased $12 million, or 6%, to $190 million in 2007.The decrease reflected $29 million from lower average interest rates and $4 million in increased capitalized interest, partially offset by $21 million in higher average borrowings. Income tax expense totaled $180 million in 2007 compared to $590 million in 2006.Excluding the $30 million deferred tax benefit in 2007 and the $42 million deferred tax charge in 2006 related to the Texas margin tax as described in Note 3 to Financial Statements, the effective income tax rate was 31.8% in 2007 and 33.2% in 2006.(These unusual deferred tax adjustments distort the comparison; they have therefore been excluded for purposes of a more meaningful discussion.)The lower effective rate reflected the impact of the significant unrealized mark-to-market losses, partially offset by higher interest accrued related to uncertain tax positions. Net income decreased $583 million to $480 million in 2007 driven by the decline in gross margin and higher SG&A expenses, partially offset by lower other deductions and the Texas margin tax benefit. 37 Energy-Related Commodity Contracts and Mark-to-Market Activities The table below summarizes the changes incommodity contract assets and liabilities for the six months ended June 30, 2007.The net changes in these assets and liabilities, excluding “other activity” as described below, represent the net effect of mark-to-market accounting for positions in the commodity contract portfolio, which excludes positions that are subject to cash flow hedge accounting.For the six months ended June 30, 2007, this effect totaled $787 million in unrealized net losses, which represented $794 million in net losses on unsettled positions and $7 million in reversals of net losses recognized in prior periods on positions settled in the current period.These positions represent both economic hedging and trading activities. Six Months Ended June 30, 2007 Net commodity contract asset at beginning of period $ 37 Settlements of positions included in the opening balance (1) 7 Unrealized mark-to-market valuations of positions held at end of period (2) (794 ) Other activity (3) 143 Net commodity contract liability at end of period $ (607 ) (1) Represents reversals of unrealized mark-to-market valuations of these positions recognized in net income prior to the beginning of the period, to offset gains and losses realized upon settlement of the positions in the current period. (2) Includes mark-to-market effects of positions dedesignated as cash flow hedges (see discussion above under "Long-term Hedging Program").Also includes $30 million in losses and a $30 million gain recorded at contract inception dates (see Note 10 to Financial Statements). (3) These amounts have not been recognized in prior and current year mark-to-market earnings.Includes initial values of positions involving the receipt or payment of cash or other consideration such as option premiums paid and received.Activity in 2007 included payments of $39 million related to natural gas physical swap transactions and a $102 million premium paid in 2007 related to a structured economic hedge transaction in the long-term hedging program. In addition to the net effect of recording unrealized mark-to-market gains and losses that are reflected in the table above, similar effects arise in the recording of unrealized ineffectiveness gains and losses associated with commodity-related cash flow hedges.These effects, which include reversals of previously recorded unrealized ineffectiveness gains and losses to offset realized gains and losses upon settlement, are reflected in the balance sheet as changes in cash flow hedge and other derivative assets and liabilities (see Note 10 to Financial Statements).The total net effect of recording unrealized gains and losses related to commodity contracts under SFAS 133 is summarized as follows: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Unrealized gains (losses) related to contracts marked-to-market $ (189 ) $ (8 ) $ (787 ) $ (2 ) Ineffectiveness gains related to cash flow hedges (a) (5 ) 151 37 150 Total unrealized gains (losses) related to commodity contracts $ (194 ) $ 143 $ (750 ) $ 148 (a) See Note 10 to Financial Statements. These amounts are reported in the “risk management and trading activities” component of revenues. 38 Maturity Table — Of the net commodity contract liability balance above at June 30, 2007, the amount representing unrealized mark-to-market net losses that have been recognized in current and prior years' earnings totals $658 million.Partially offsetting this net liability is a net asset of $51 million included in the June 30, 2007 balance sheet that is comprised principally of amounts representing current and prior years’ net payments of cash or other consideration, including $101 million of net option payments and $47 million in net receipts of natural gas related to physical swap transactions.The following table presents the unrealized net commodity contract liability arising from mark-to-market accounting as of June 30, 2007, scheduled by contractual settlement dates of the underlying positions. Maturity dates of unrealized commodity contract net liabilities at June 30, 2007 Source of fair value Less than 1 year 1-3 years 4-5 years Excess of 5 years Total Prices actively quoted $ 16 $ (200 ) $ (248 ) $ (23 ) $ (455 ) Prices provided by other external sources (a) 13 (47 ) (86 ) (20 ) (140 ) Prices based on models (b) (45 ) (18 ) ─ ─ (63 ) Total $ (16 ) $ (265 ) $ (334 ) $ (43 ) $ (658 ) Percentage of total fair value 2 % 40 % 51 % 7 % 100 % (a) Includes “day one” gain of $30 million associated with a long-term power purchase agreement and a $4 million “day one” loss. (b) Includes "day one" loss of $26 million associated with a hedge transaction. The “prices actively quoted” category reflects only exchange traded contracts with active quotes available.The “prices provided by other external sources” category represents forward commodity positions at locations for which over-the-counter broker quotes are available.Over-the-counter quotes for power in ERCOT generally extend through 2011 and over-the-counter quotes for natural gas generally extend through 2015, depending upon delivery point.The “prices based on models” category contains the value of all nonexchange traded options, valued using option pricing models.In addition, this category contains other contractual arrangements which may have both forward and option components.In many instances, these contracts can be broken down into their component parts and each component valued separately.Components valued as forward commodity positions are included in the “prices provided by other external sources” category.Components valued as options are included in the “prices based on models” category. 39 COMPREHENSIVE INCOME – Continuing Operations Cash flow hedge activity reported in other comprehensive income (loss) included (all amounts after-tax): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net increase (decrease) in fair value of cash flow hedges all commodity-related) held at end of period $ 35 $ (74 ) $ (177 ) $ 39 Derivative value net losses (gains reported in net income that relate to hedged transactions recognized in the period: Commodities (19 ) 10 (95 ) 7 Financing
